Comment from Senior Fellow Alan Morrison on Agency Appellate Systems
December 4 and December 14, 2020
“appropriate: ten times – recs 14-18, especially unnecessary – after should & consider –“as
appropriate" used twice in rec 17 –
ACUS staff note: comments below refer to an earlier draft Recommendation dated
November 11, 2020 and available on the Agency Appellate Systems project webpage. Line
numbers, page numbers, and in some circumstances the quoted text will no longer
correspond to the subsequent draft which will be considered at the Plenary Session.
p. 5 – lines 90-91 – do we need “address” three times – to address whether interpretations and
policies addressed in their decision should be addressed by rule rather than case-by-case
adjudication. – change first to “inform them” – omit second & third is OK.
p. 5, lines 101-102 “Whether the Government in the Sunshine Act (5 U.S.C. § 552b) governs
their appellate 102 review system,” – not necessary – Fine for preamble –

